DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicants' arguments, filed December 23, 2020, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

New rejections are set forth below to address the deficiency of the previously applied prior art failing to disclose the preparation an emulsified composition or an emulsion. However, as these rejection use the same references that were previously applied, Applicants arguments with respect to those references are addressed herein. As an initial matter, no copies of the various documents, mainly webpages, cited in the remarks filed December 23, 2020 have been submitted. The content of webpages can change, making providing copies of greater importance than journal articles, for example, that are static. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Thus these documents have not been considered by the Examiner as no copies have been provided.

These arguments are unpersuasive. The patentability of the claims is determined by the actual ingredients that are encompassed by the claimed formulations and not the particular label given to a substance by either the prior art or the instant application. Emulsifiers and surfactants are often used interchangeably in the art. The instant specification states “[s]urfactants have a special chemical structure that allows them to act as a "bridge" between two otherwise insoluble materials, in this case oil and water” (¶ [0014] of the PGPub of the instant specification). Hawley’s Chemical Dictionary defines “emulsifier” as a surface active agent with reference to the definition for “emulsion”, that indicates that emulsifiers hold two or more immiscible liquids in suspension, with long-chain alcohols and fatty acids that reduce the surface tension at the interface and soaps behave in this manner and exert a cleaning action by emulsifying the oil components of soils and all such substances are known as detergents (definition of emulsion from Hawley’s Chemical Dictionary). Thus that surfactants act as a bridge between two otherwise insoluble materials but such compounds can also be considered detergents. Farber (US 2002/0054895) discloses “an anionic emulsifier selected from the group consisting of ammonium lauryl sulfate, sodium laureth sulfate, sodium oleyl succinate, ammonium lauryl sulfosuccinate, sodium dodecylbenzenesulfonate, ammonium laureth sulfate, sodium lauryl sulfate” (emphasis added, ¶ [0013]). The product information for sodium laureth sulfate from MedChemExpress (accessed February 26, 2021) states that this compound is “anionic surfactant, with excellent decontamination, emulsification, dispersion, wetting, solubilizing performance and foaming property”. Submission of reference(s) that calls each ingredient a “detergent” or “surfactant” rather than an “emulsifier” does not indicate that the compositions of do fall within the scope of the claims given the interchangeability of the labels and the ability of a single compounds to possess a variety of activities. That some might call sodium laureth sulfate, for example, a detergent and some might call it an emulsifier does not patentably distinguish the instant claims. The arguments of record have not established that a composition such as that the compositions disclosed by the prior art do not fall within the scope of the instant claims as having at least two ingredients that can be described as an emulsifier and a third ingredient within the genus of surfactant and therefore the arguments regarding these references are unpersuasive

Claim Objections

Claim 23 was objected to because of the following informalities:  issues such as extra spaces was noted in the Office Action mailed September 23, 2020 and the amendments to the claims have not resolved all the issues. In line 22 “(hydroxyme thy 1)-phenol” is improper and has an extra space, most likely a missing “L” and missing a hyphen before the number. Appropriate correction is required.

Specification

The amendment filed December 23, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the preparation of an emulsified mixture that is disposed in an aerosol container with the recited ingredients was not disclosed in the application as originally filed. The only discussion of an emulsion is at ¶ [0014] and is limited to an oil in water emulsion for a dye formulation composed of two phases that may be an oil and aqueous phase that provides a foam consistency as it leaves the container. The scope of the sentence added to the disclosure is broader and even the required carrier and solvent are not disclosed to be oil and water. Water is disclosed but the exemplified alcohols are stated to be miscible with water, which would not result in the formation of two phases to produce an emulsion.
If Applicant is in disagreement with the Examiner regarding support for the amended specification, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 – 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Independent claim 13 has been amended to require the preparation of an emulsified mixture. Independent claim 21 has been amended to require the preparation of an emulsion. “Emulsion” encompasses oil-in-water, water-in-oil and multiple emulsions such as water in oil in water emulsions. The preparation of the composition comprised of the recited ingredients as either an emulsified mixture or an emulsion is not supported by the disclosure as originally filed. ¶ [0014] of the PGPub of the instant specification discloses the presence of two phases that “provide foam consistency as [the dye formula] leaves the container” and that an oil in water emulsion can be prepared. However, that language does not provide support for “an emulsified mixture” or “an emulsion”. The disclosed compositions could be, for example, stock compositions that are later combined with other ingredients that would form an emulsion as the presence of emulsifiers does not necessarily require the form of the composition to be an emulsion or emulsified mixture. Nothing in the required ingredients are necessarily immiscible with each other, and the exemplified carrier and solvent in dependent claim 24 are alcohols that are in fact miscible with water, so there are no required ingredients that would necessarily form 
If Applicant is in disagreement with the Examiner regarding support for the amended claims, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention and/or explain how implicit support is present in the disclosure as filed.

Claim 22 was rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This new matter rejection is maintained for the reasons set forth herein.
In an effort to overcome the previous new matter rejection of this claim, the phrase “an oxygen-rich environment” has been replaced with “a typical atmospheric, oxygen-containing environment”. This phrase also lacks adequate support in the application as originally filed, which discloses releasing the product “into the environment 352, at 302, which includes oxygen and other typical atmospheric gases” (¶ [0048]). At best, this discloses release into an atmosphere with “typical” components but does not place any limitations on the amounts of oxygen and these other components that would define the typical environment recited in the claims.


Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is new matter rejection.
Claim 31 has been amended to recite that the temperature is brought to a range of 20 – 30 degrees C prior to addition of alkalizing agent, when previously the claim recited “cooling” to this temperature range. This amendment is new matter as the step allows for the temperature of the mixture to be increased (heated) or decreased (cooled) to the recited range when the specification as originally filed only discloses decreasing the temperature to this range. While the language of claim 31 is highly similar to that of claim 15, claim 15 depends from claim 14 that requires heating to 70 – 80°C, so that achieving the temperature range of 40-50 degrees in claim 15 requires decreasing (cooling) the temperature and thus that change of “cooling” to “bringing the temperature of the tank” to that range in claim 14 does not constitute new matter. However, in claim 31, no temperature for the mixture prior to the 
If Applicant is in disagreement with the Examiner regarding support for the amended claims, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is maintained for the reasons set forth herein.
In an effort to overcome the previous indefiniteness rejection of this claim, the phrase “an oxygen-rich environment” has been replaced with “a typical atmospheric, oxygen-containing environment”. However, the metes and bounds of what defines “a typical atmospheric, oxygen-containing environment” have not been set forth in the either the claims or specification and this claim remains indefinite. “Typical” is defined as “exhibiting the qualities, traits, or characteristics that identify a kind, class, group, or category” (see definition from thefreedictionary.com, accessed February 25, 2021). What aspects of the environment are 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 and 21 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US 7,857,863) in view of Viva Natural Shade Mousse (Mintel record, July 2003) as evidenced by Massoni et al. (US 2009/0114237) and Sendelbach et al. (US 2003/0215479).
Koike et al. discloses a one-part hair dye composition comprising (A) the colorants 5,6-dihydroxyindole and 5,6-dihydroxyindole-2-carboxylic acid; (B) either ascorbic acid or salt thereof, reading on an antioxidant, or sulfurous acid or a salt thereof and (C) an alkali agent (whole document, e.g., abstract).  While air-oxidative hair dye compositions that use melanin precursors such as indoles or indolines require a coupler in combination with a melanin precursor to change the color of hair (col 1, ln 11 – 16), without needing to use a melanin precursor and coupler (col 1, ln 39 onward). The amount of colorant component (A) can range from 0.05 – 5 wt% (col 1, ln 57 – 60), with 0.01 – 5 wt% of (B) (col 2, ln 1 – 5) and 0.01 – 20 wt% of (C) (col 2, ln 16 – 20). Surfactants can be incorporated to improve the foaming and coating properties and non-ionic, anionic, cationic or amphoteric surfactants being suitable (col 3, ln 53 onward) and a total surfactant content of 0.1 – 30 wt% (col 5, ln 47 – 49). Thickening polymers can also be included (col 2, ln 21 onward), that reads on an emulsion stabilizer. Components typically employed for hair dyes such as stabilizers, perfumes (reads on fragrance), touch improvers and chelating agents can be incorporated in addition to the other ingredients disclosed (col 7, ln 13 – 19). The composition can be provided in the form of an aerosol to maintain the dyeing power even after multiple uses and improve the dyeing power and can be produced by filling a pressure container with the hair dye compositions along with a propellant with a preferred internal pressure after filling being 0.3 – 0.5 mPa at 25°C (col 7, ln 25 – 45). To reduce the air remaining inside the container, it is preferred to carry out the clinching and deaeration simultaneously with the deaeration preferably performed at a pressure not greater than 48 kPa (col 7, ln 45 – col 8, ln 5). The stock dye composition was obtained, such as for the 
The mixing of a combination of ingredients as recited in claim 13 or 21 is not disclosed.
Viva Mousse is a product that comprises a number of ingredients including: the colorants toluene-2,5-diamine sulfate, 2-amino-4-hydroxyethylaminoanisole and m-aminophenol; water (aqua) and cetearyl alcohol (carrier, solvent); the surfactants or emulsifiers sodium laureth sulfate, glyceryl stearate SE and sodium lauryl sulfate; the antioxidant ascorbic acid; the chelating agent disodium EDTA; the alkalizing agent ethanolamine; glycol stearate (identified in figure 1 of the instant application as a emulsion stabilizer); sodium cocoyl isethionate (identified in figure 1 of the instant application as a hair conditioning agent) and parfum (reads on fragrance) (ingredients of standard form, natural shade mousse). As evidenced by ¶ [0034] of US 2009/0114237, the colorants present in Viva Mousse are air oxidative colorants that do not require a coupler to develop. The propellants butane and propane are also present in the formulation.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare by mixing the various ingredients in the Viva Mousse formulation and to package that formulation in the same manner as Koike et al. The person of ordinary skill in the art would have been motivated to make those modifications and 
The preparation of the hair dye composition as an emulsion is not disclosed although col 4, ln 42 of Koike discloses a creamy and stable foam.
Sendelbach et al. discloses a process of manufacturing hair or skin cosmetics products with part of the preparation occurring through an apparatus with microstructures units (whole document, e.g., abstract). Dispersed preparations of emulsions or suspensions play an outstanding role in the manufactures or hair or skin cosmetics with typical products in such groups including hair dye creams (¶ [0004]). The quality, consistency, effectiveness of the final products and the production process efficiency are dependent to a large extent on the manufacturing process (¶ [0004]). The disclosed method aims to improve the quality, consistency and effectiveness of hair and skin cosmetics, especially multi-phase, dispersion type products (¶ [0005]). First and second partial compositions are fed separately into the micromixer, the phases are mixed during condition through the micromixer and at least one 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate prepare the compositions disclosed by Koike et al. and Viva Natural Shade Mousse as an emulsified preparation (an emulsion).  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Sendelbach et al. discloses that emulsions are a common form for hair cosmetics including hair dye creams and the person of ordinary skill in the art can readily select the appropriate final form for a composition such as those disclosed by Koike et al. and Viva Natural Shade Mousse.

Claims 14 – 20 and 29 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al., Viva Natural Shade Mousse as evidenced by Massoni et al. and Sendelbach et al.as applied to claims 13 are 21 – 28 above, and further in view of Marenberg et al. (US 2010/0111896).
Koike et al., Viva Natural Shade Mousse and Sendelbach et al. are discussed above.

Marenberg et al. discloses compositions and methods of preparing such products that comprise a human pheromone component, such as cosmetics (whole document, e.g., abstract). A body wash product in prepared in example 4 (¶ [0256] onward) with various ingredients in phases A – G. After establishing a vortex in the water using a propeller mix, the polyquaterium-10 is added to the vortex and after complete wetting, the propeller speed is adjusted to eliminate the vortex (¶ [0258]). When phase B is added, the composition is heated to 78-80°C and mixed until dissolved and clear, followed by mixing and forced cooling to 50-54°C (¶¶ [0259] – [0260]). Phase C is mixed separately (¶ [0261] and added to the phase AB mixture at 50-54°C (¶ [0261]). The ABC mixture is propeller mixed and forced cooled to 22-24°C with phases D, E, F and G being added separately in sequential order starting at 40°C (¶ [0262]). The product is then stored in tightly sealed containers (¶ [0263]). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to add the various ingredients of Viva Mousse in separate stages and at different temperatures in a process analogous to that used by Marenberg et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the various ingredients of the Viva Mousse must be mixed and prepared into a stock solution as in Koike et al. prior to be placed in a container with propellant as disclosed by Koike et al. While the solubility of many ingredients increases with increasing temperature, elevated temperatures also increase reactivity or degradation of .

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Koike et al., Viva Natural Shade Mousse as evidenced by Massoni et al. and Sendelbach et al. as applied to claims 13 are 21 – 28 above, and further in view of Rossini (US 2017/0127792).
Koike et al., Viva Natural Shade Mousse and Sendelbach et al. are discussed above. 
Viva Natural Shade Mousse recites denatured alcohol as an ingredient but not alcohol 40-B as required by new claim 32.
Rossini discloses that denatured alcohols as defined by the TTB (Alcohol and Tobacco Tax and Trade Bureau) permitted for use in cosmetics and personal care products include specially denatured (SD) alcohol 40-B (¶ [0047]). The TTB specifies how alcohol is denatured and the types of products in which the specific denatured alcohols are permitted for use (¶ [0046]). 
.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618